      Case 1:16-cv-00388-DLH-CRH Document 154 Filed 09/16/21 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA


                                            )
Northern Oil & Gas, Inc.,                   )
                                            )
              Plaintiff,                    )              ORDER GRANTING MOTION
       v.                                   )
                                            )
EOG Resources, Inc.,                        )              Case No. 1:16-cv-388
                                            )
              Defendant.                    )
                                            )

       Before the Court is a Motion to Compel Responses to Requests for Admission filed by

Plaintiff Northern Oil & Gas, Inc. See Doc. No. 137. For the reasons outlined below, this motion

is granted.

I.     BACKGROUND

       The underlying case has a lengthy history. Plaintiff Northern Oil & Gas, Inc.

(“Northern”) filed its Complaint on November 8, 2016 against Defendant EOG Resources, Inc.,

(“EOG”) seeking construction or reformation of a 1962 warranty deed in an attempt to quiet title

to a mineral leasehold interest. See Doc. No. 1. On January 15, 2019, then-Chief Judge Hovland

granted Defendant’s Motion to Dismiss. See Doc. No. 100. However, on July 27, 2020, the

Eighth Circuit Court of Appeals reversed and remanded the judgment. See Doc. No. 105. Soon

thereafter, a new scheduling order was issued and discovery recommenced. See Doc. No. 110.

       Before the appeal, Northern had served various discovery requests on EOG on June 13,

2017, including five Requests for Admission. See Doc. No. 137-1, p. 13. On August 16, 2017,

EOG served objections to all of the Requests for Admission. See Doc. No. 137-2, p. 12-13.




                                                1
        Case 1:16-cv-00388-DLH-CRH Document 154 Filed 09/16/21 Page 2 of 7



         On March 19, 2021, Northern moved for an order compelling EOG to respond to four of

its Requests for Admission. See Doc. No. 137. EOG responded in opposition on March 25,

2021. See Doc. No. 139. Northern replied on April 1, 2021. See Doc. No. 140. The motion is

fully briefed and ripe for review.

II.      GOVERNING LAW

         A.      Scope of Discovery and the Court’s Discretion

      Rule 26(b)(1) sets out the scope of discovery:

      Unless otherwise limited by court order, the scope of discovery is as follows: Parties may
      obtain discovery regarding any nonprivileged matter that is relevant to any party's claim
      or defense and proportional to the needs of the case, considering the importance of the
      issues at stake in the action, the amount in controversy, the parties' relative access to
      relevant information, the parties' resources, the importance of the discovery in resolving
      the issues, and whether the burden or expense of the proposed discovery outweighs its
      likely benefit. Information within this scope of discovery need not be admissible in
      evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1).

         The scope of discovery under Rule 26(b) is extremely broad. Colonial Funding Network,

Inc. v. Genuine Builders, Inc., 326 F.R.D. 206, 211 (D.S.D. 2018), citing 8 Charles A. Wright &

Arthur R. Miller, Federal Practice & Procedure § 2007, 36–37 (1970). “The reason for the broad

scope of discovery is that ‘[m]utual knowledge of all the relevant facts gathered by both parties

is essential to proper litigation.’” United States v. Johnson, 2020 WL 948083, at *2 (D.N.D. Feb.

26, 2020), quoting 8 Wright & Miller, § 2007, 39.

         However, fishing expeditions are not to be permitted; some threshold showing of

relevancy must be made. Hofer v. Mack Trucks, Inc., 981 F.2d 377, 380 (8th Cir. Dec. 14, 1992).




                                                  2
      Case 1:16-cv-00388-DLH-CRH Document 154 Filed 09/16/21 Page 3 of 7



       B.       Requests for Admission

       The particular discovery mechanism at issue here is a request for admission under

Federal Rule of Civil Procedure 36, which dictates in relevant part:

       (a) Scope and Procedure.

                (1) Scope. A party may serve on any other party a written request to admit,
                for purposes of the pending action only, the truth of any matters within the
                scope of Rule 26(b)(1) relating to:

                         (A) facts, the application of law to fact, or opinions about either;
                         and

                         (B) the genuineness of any described documents.

Fed. R. Civ. P. 36(a).

       Requests for admission serve a practical purpose in the course of litigation. In the words

of one court:

       [T]he quintessential function of Requests for Admission is to allow for the
       narrowing of issues, to permit facilitation in presenting cases to the factfinder and,
       at a minimum to provide notification as to those facts, or opinions, that remain in
       dispute.

United States v. R.J. Zavoral & Sons, Inc., No. 12-CV-668 (MJD/LIB), 2014 WL 12756821, at

*6 (D. Minn. Apr. 23, 2014), quoting Lakehead Pipe Line Co. v. American Home Assurance

Co., 177 F.R.D. 454, 458 (D. Minn. 1997) (internal quotations admitted).

       The propriety of a request for admission depends on fine distinctions. “While a request

for admission may properly pertain to ‘the application of law to fact,’ Fed.R.Civ.P. 36(a), pure

legal conclusions, or the truth of a legal conclusion, are out of bounds.” Aventure Commc'ns

Tech., L.L.C. v. MCI Commc'ns Servs., Inc., No. 5:07-CV-04095-JEG-RA, 2008 WL 4280371,

at *1 (N.D. Iowa Sept. 16, 2008), citing Disability Rights Council v. Washington Metro. Area

Transit Auth., 234 F.R.D. 1, 3 (D.D.C.2006), Tulip Commuters Int'l, B.V. v. Dell Computer



                                                  3
       Case 1:16-cv-00388-DLH-CRH Document 154 Filed 09/16/21 Page 4 of 7



Corp., 210 F.R.D. 100, 108 (D.Del.2002) (further citations omitted). Yet the line between

requests seeking legal conclusions and those merely seeking the application of law to fact can be

“murky” since “the application of law to fact necessarily incorporates an admission as to what

the law is.” Aventure, 2008 WL 4280371, at *1.

        Critical to a court’s analysis is the relationship between the request for admission and the

facts of the case. “Ultimately, requests for admissions requiring application of law to the facts of

a case are permitted to clarify an opponent's legal theories, but purely hypothetical questions not

connected to facts of the case are not allowed.” Morley v. Square, Inc., No. 4:10CV2243 SNLJ,

2016 WL 123118, at *3 (E.D. Mo. Jan. 11, 2016), citing Abbott v. United States, 177 F.R.D. 92,

93 (N.D.N.Y. 1997).

        In general, a district court's discretion is particularly broad as to discovery matters. Carr

v. Anheuser-Busch Companies, Inc., 495 Fed. Appx. 757, 767 (8th Cir. 2012), citing Cook v.

Kartridg Pak Co., 840 F.2d 602 (8th Cir. Mar. 1, 1988). Lastly, as with all the Federal Rules of

Civil Procedure, the rules governing discovery “should be construed. . . to secure the just,

speedy, and inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1.

III.    ANALYSIS

The disputed requests are as follows:




                                                 4
      Case 1:16-cv-00388-DLH-CRH Document 154 Filed 09/16/21 Page 5 of 7




Doc. No. 137-1, p. 13.

       All of the disputed requests for admission start with interpretation of two instruments: the

Contract for Deed and Warranty Deed. Request No. 2 asks EOG to apply the Duhig rule. It is

EOG’s position in the underlying litigation that the Duhig rule applies to the interpretation of

both instruments. Requests No. 3-5 ask EOG not to apply the Duhig rule, but instead to interpret

the instruments pursuant to Northern’s proffered theory, i.e., as a reservation in Axel Anderson

of a ¼ mineral interest in the entire mineral estate.




                                                  5
      Case 1:16-cv-00388-DLH-CRH Document 154 Filed 09/16/21 Page 6 of 7



       In other words, Northern is asking EOG to apply EOG’s own legal theory in the first

request, and Northern’s legal theory in the other three requests, and for all requests, to confirm

the resulting acreage numbers.

       EOG contends that Northern’s requests for admissions “seek admission of legal

conclusions at the heart of the parties’ legal dispute.” It continues, “[w]hile Northern may have

nominally tied its requests to the facts of the case, they nevertheless impermissibly seek legal

conclusions.” See Doc. No. 139, p. 4. EOG also makes relevancy arguments.1

       Northern rejoins that its Requests for Admissions simply ask EOG to “engage in simple

mathematics to compute net acreage base on varying interpretations of the Contract for Deed and

the Warranty Deed.” See Doc. No. 140, p. 5. Northern points out that it is not asking EOG to

admit that the Duhig rule does not apply, but rather to confirm the appropriate math if it were not

applied.

       The Court is persuaded by Northern’s logic. While it is true that the inquiry is “murky,”

this is not a case where “the application of law to fact necessarily incorporates an admission as to

what the law is.” Aventure, 2008 WL 4280371, at *1. Rather, Northern explicitly declines to

request an admission regarding the applicable law – its requests call for hypothetical exploration

of both parties’ respective and opposing positions. It would be impermissible to ask EOG to

admit the validity of a particular interpretation – such an inquiry will be resolved on the merits

later in the litigation. But these requests simply seek to confirm the results, in terms of acreage, if

a particular interpretation were to be applied. Northern’s requests do not impermissibly seek a



       1
         EOG additionally points out that a motion to compel is not the proper procedural
mechanism for challenging responses to request to admit, citing Piskura v. Taser Int'l, No. 1:10-
CV-248, 2011 WL 6130814, at *1 (S.D. Ohio Nov. 7, 2011). Like the court in Piskura, the Court
will simply treat Northern’s request here as a motion regarding the sufficiency of an answer or


                                                  6
      Case 1:16-cv-00388-DLH-CRH Document 154 Filed 09/16/21 Page 7 of 7



legal conclusion nor do they resolve the case. Rather, they ask EOG to confirm or deny “the

application of law to fact,” a purpose entirely consistent with Rule 36. If EOG disagrees with the

results of the hypothetical application of either legal theory, it may simply answer with a denial.

But answer it must.

       Lastly, the Court finds unavailing EOG’s claims that Northern’s requests are irrelevant.

The relevancy issue is fully explored in the Court’s Order denying EOG’s Motion for Protective

Order. See Doc. No. 153, p. 5-8.

IV.    CONCLUSION

       For all of the above reasons, the Court finds EOG’s objections insufficient and orders that

it answer the disputed Requests for Admission pursuant to Rule 36(a)(6). Northern’s Motion

(Doc. No. 137) is GRANTED. The Court further DENIES EOG’s Motion for a Hearing (Doc.

No. 147) on this motion and EOG’s Motion for Protective Order, which the Court denied. See

Doc. No. 153.

       IT IS SO ORDERED.
       Dated this 16th day of September, 2021.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter
                                                     United States Magistrate Judge




objection under Rule 36(a)(6).


                                                 7
